Citation Nr: 0021587	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.

This claim first came before the Board in October 1998.  The 
Board denied service connection for PTSD, finding that the 
veteran had not shown credible evidence of a verifiable 
stressor in service.  In a memorandum decision, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case.


REMAND

The Court noted that the appellant had asserted that he had 
stressors in service which included assisting a graves 
registration unit.  The Court indicated that the veteran had 
provided names of members of the unit and decision directed 
that VA seek information regarding the named members of the 
unit in order to corroborate the appellant's stressor 
accounts.

The Board notes that in October 1995, in response to the RO's 
request for more information, the veteran submitted two 
personal statements detailing his alleged stressors in 
Vietnam.  He reported that he was with the 1st Supply and 
Transportation Battalion of the 1st Infantry Division and was 
stationed in "Dian".  He indicated that there was a 
"graves and registration unit", and he got to be good 
friends with members of the unit, the majority of whom were 
Spanish-speaking.  He reported that "Wm Martinez" and Diaz, 
whose first name he could not remember, got him involved.  He 
claimed that he volunteered four or five times to help take 
the bodies off choppers when they flew into the compound. 

In a February 1998 personal statement the veteran indicated 
that he was one of 70 soldiers assigned to "Supply and 
Transportation" in Dian and his superior was Sergeant 
Petroski and his closest friend was Ritchie Velardi of Fords, 
New Jersey.  He was unable to contact any of the individuals 
named in his statement.  He claimed that after two weeks on 
base he witnessed a "Chinook" helicopter being unloaded on 
the compound.  He indicated that the "cargo" was casualties 
brought to the grave and registration unit for processing.  
One month after his arrival, he and Velardi befriended a new 
soldier, Jose Diaz who was also assigned to supply and 
transportation.  In February or March 1967, Diaz invited him 
to attend a pig roast hosted by members of the grave and 
registration unit.  The unit was comprised mostly of Latin 
Americans and Diaz was friendly with many of them.  The 
veteran claimed that he met a Sergeant Gonzalez, who was a 
member of the grave and registration unit, and left the 
barbecue feeling as if he had made some new friends.  He 
claimed that he and Diaz watched a Chinook land one 
afternoon, and because they were not busy and considered the 
soldiers in the grave and registration unit their friends, 
they offered to help.  Their offer was accepted.  He watched 
as 20 stretchers were unloaded from helicopters and the 
casualties lay in body bags on stretchers on the ground.  He 
was told to open a bag, remove the dog tags and any other 
personal effects, and place them in a conspicuous spot on or 
near the bag.  These items would then be picked up by someone 
with the grave and registration unit who would first place 
them in a manila envelope and then place an ID bracelet on 
the dead soldier's wrist.  He assisted in this manner several 
times, but eventually decided not to volunteer anymore.  He 
claimed that Diaz continued to assist with the grave and 
registration unit.

In March 1997 the RO requested information regarding the 
veteran's claimed stressors from the U.S. Army and Joint 
Services Environmental Support Group (ESG), now known as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO included a copy of the veteran's DA Form 
20.  The Board notes that this document, or a copy thereof, 
is no longer associated with the claims folder.

In a response to the RO's request for information USASCRUR 
forwarded copies of the Operational Reports and Lessons 
Learned for the 1st Infantry Division from February 1 to July 
31, 1967.  Within these reports it is indicated that the 1st 
Supply and Transportation Battalion performed a graves 
registration function, and that this function was often 
provided by temporary forward support elements of the 
battalion which were task organized and deployed to support 
the division's combat operations.  It is not indicated which 
sub-element of the battalion was responsible for the graves 
registration function.  The veteran's service personnel 
records indicate that he was engaged in supply activities and 
was assigned to B Company.

In light of the Court's remand, further evidentiary 
development is mandated.  Accordingly, the claim is REMANDED 
to the RO for the following:

1.  The RO should obtain another copy of 
the veteran's DA Form 20 and associate it 
with the claims folder.  The RO should 
also contact the veteran and ask him to 
verify which named individuals he 
contends were assigned to the graves 
registration component of the 1st Supply 
and Transportation Battalion.

2.  The RO should request information 
from USASCRUR regarding which sub-
element, company or platoon, of the 1st 
Supply and Transport Battalion provided 
graves registration support for the 1st 
Infantry Division during the time of the 
veteran's service in Vietnam and request 
that USASCRUR to perform all feasible 
research possible to verify whether the 
individuals named by the veteran, 
specifically Sergeant Gonzalez, Diaz, and 
Martinez, were indeed members of the 
graves registration element of the 1st 
Supply and Transportation Battalion,.

3.  If USASCRUR indicates that the 
information sought can be obtained from a 
search of Morning Reports, the RO should 
arrange for such search.  If the 
information sought cannot be obtained, 
the research agency(ies) contacted should 
provide a statement to that effect, with 
an explanation why the information is 
unavailable.

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
the RO should provide an appropriate 
supplemental statement of the case to the 
veteran and his representative and give 
them the opportunity to respond.  The 
claim should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


